COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tetra Technologies, Inc. v. David Alleman and Alleman Consulting,
                          LLC

Appellate case number:    01-19-00049-CV

Trial court case number: 2018-66742

Trial court:              269th District Court of Harris County

        On July 9, 2019, this Court abated this appeal pending the trial court’s resolution of a
related matter. Since then, appellees have filed several status reports in this Court, the most
recent on June 10, 2022. The last status report indicated trial of the related matter, which was
scheduled on the two-week docket beginning May 16, 2022, was not reached and has yet to be
reset.

        Appellees are hereby ordered to file a tenth status report within 90 days from the date of
this order. The status report should advise this Court of the status of any related trial court
proceedings.

       It is so ORDERED.


Judge’s signature:     _________/s/ Julie Countiss______________________
                               Acting individually

Date: June 23, 2022